DETAILED ACTION

	Claims 1-12 are pending and under examination in the instant application. An action on the merits follows. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.
The as filed specification appears to be a machine translation of a foreign language document, and as such contains numerous errors, including typographical and grammatical errors which render the teachings of the specification confusing.
While the specification as a whole is replete with these errors, the following excerpts from page 2 are provided as examples:
Page 2, paragraph 4, the last sentence, “The problem of regulating the accurate study of the effect of oncolytic adenovirus on prostate cancer targeted therapy and tumor microenvironment.” This sentence lacks a verb and appears incomplete. 
Page 2, paragraph 6, the end of the sentence contains no period or other punctuation. 
Page 2, paragraph 8, recites, “S2, Construction and identification of S2, hTERT/PSA double-regulated adenovirus vector RSOAds-hTERT/PSA”. From previous and subsequent paragraphs, the S demarcation refers to a step, not a vector. This sentence is confusing. 
Page 2, paragraph 10, recites, “S4, Detection of transfection efficiency and tumor killing effect of S4,  125I- RSOAds-hTERT/PSA on hormone-independent prostate cancer cells in vitro”. As above, the S demarcation refers to a step, not a vector. This sentence is confusing.
Page 2, paragraph 12, recites, “Further, step S1 is specifically”. This is not a complete sentence. 
Page 2, paragraph 13, contains inappropriate punctuation and inappropriate capitalization of words within the sentence. 

 The specification is further objected to as missing several sections required under 37 CFR 1.77(b). See the below guidelines regarding the required layout of the specification. 

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

Claim Objections

Claim 5 is objected to because of the following informalities: claim 5, line 5, contains a period and then proceeds to further recite claim limitations. As set forth in MPEP 608.01(m), each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v.Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Appropriate correction is required.

Claim Rejections - 35 USC § 112

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 
The narrative nature of the claims, which include whole portions taken directly from the description of the invention in the specification, renders the claims indefinite as the actual method steps of the claimed method cannot be determined. 
Claim 1 recites an experimental research method for targeted therapy of prostate cancer by nuclide 125I-labeled dual regulation oncolytic adenovirus comprising steps S1-S5. However steps S3 and S5 are not active method steps. Step S1 recites the active step of cloning a PSA promoter, and step S2 recites the active step of constructing an hTERT/PSA double-regulated adenovirus vector RSOAds-hTERT/PSA. Step S3, however, recites “nuclide 125I-labeled hTERT/PSA dual-regulation proliferative oncolytic construct 125I-RSOAds-hTERT/PSA nuclide-oncolytic virus marker”. There is no actual step in step S3, the recitation of a product is not an active step. If applicant intended to include a step of nuclide labeling the RSOAds-hTERT/PSA vector, Step S3 does not provide any actual active steps for nuclide labeling. Step S4 then recites an active step of detection of transfection efficiency and tumor killing effect of  125I-RSOAds-hTERT/PSA on prostate cancer cells in vitro. It is noted however that steps appear to missing here regarding at least contacting the prostate cancer cells with the vector. Step S5 recites, “125I-RSOAds-hTERT/PSA targeted therapy for anti-tumor effect of prostate cancer”. This is grammatically confusing and further confusing in scope. It is assumed that the anti-tumor effect refers to the effect of the 125I-RSOAds-hTERT/PSA vector ON prostate cancer, not “of” prostate cancer. Additionally, this is not an active step. Rather it is reiteration of the intended use of the method from the preamble. There is no active step recited involving administering the 125I-RSOAds-hTERT/PSA to any subject. Finally, step S5 recites observation of tumor microenvironment changes. However, as there has been no step of administering anything to a tumor, or to a subject with a tumor, it is confusing as how this step of observation fits into the claimed method. The claim as a whole is therefore confusing as the actual active steps of the method are not clear defined such that the metes and bounds of the claim cannot be determined. 
Claim 2-6 depend on claim 1 and seek to further define steps S1-S5. However, claims 2-6 are highly narrative, referring in part to possible active steps mixed in with what appear to be background description, and contain numerous grammatical and sensical errors from translation that render the claims confusing and indefinite. Claims 7-12 depend on claim 2 or claim 3 and recite the same limitations as found in claims 4-6.
For example, in claim 2,  step S11 provides what appears to be a description of how to clone the PSA promoter by designing primers, amplifying PCR fragments and ligating the PCR fragment with a specific plasmid. However, as written, it is unclear which if any of these actions described in the past tense are intended to be active method steps of the instant invention. The same goes for steps S12. 
Claim 3 also provides narrative steps written in past tense in step S21. Step S22 from claim 3 is further confusing as it lacks proper antecedent basis for “each group of viruses”. There is no recitation of a “group of viruses” or more than one group of viruses either in claim 3 or in claim 1 upon which it depends. 
Claim 4 continues with past tense narrative steps replete with translation errors and further refers to the use of “optimal” labelling conditions, labeling rates, and external conditions for influencing the success of labeling. However, the “term” optimal is subjective and further renders the claim indefinite and it is unclear what conditions would qualify as optimal.
Claim 5 not only contains extensive past tense narratives of a number of different experiments but further appears to recite results from these experiments. It is unclear whether any or all of these experiments are an actual active part of the claimed method. 
Claim 6 contains extensive past tense narratives, including in step S52, the step of “establishing an implanted inbred C57BL/6 mouse prostate cancer animal model with
reference to international and domestic literature”. It is unclear whether the mental step of referencing literature is intended to be an actual active step of this method. Step S54 further provides, in the past tense, narrative method steps which include in parentheses possible narrow limitations. For example, “ 1) tumor growth curve, survival observation and transplanted tumor volume of tumor-bearing mice (using micro-ultrasound)” and, “3) prostate cancer cell apoptosis detection (TUNNEL method and flow cytometry). In both cases, it is unclear whether the steps in parentheses are actual limiting method steps. Step S54 also refers to “Western Blot detection of Caspase-3 and other expression levels”. It is unclear what are these “other expression levels” and whether this is an active part of the method. 
	Therefore, due to the narrative nature of the claims, the use of the past tense, the number of grammatical and sensical errors due to translation, and the inclusion of subjective terms, undefined terms, and steps contained in parentheses, the metes and bounds of the claimed cannot be determined to an extent that precludes further examination of the claims under 35 U.S.C. 112, 102, and 103. 
	It is suggested that applicant rewrite the claims to specifically recite active method steps in the present tense reflecting applicant’s invention. The applicant is invited to contact the examiner at the number provided below to schedule a telephonic interview to discuss the claims and possible amendments. 
	 
No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633